ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that WILLIAM N. LEVY of CHERRY HILL, who was admitted to the bar of this State in 1966, be publicly reprimanded for participating in an illegal undertaking by representing the borrower in a usurious transaction, in violation of DR 1-102(A)(6) and DR 7-102(A)(7) and (8), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and WILLIAM N. LEVY is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.